Citation Nr: 9932366	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected bilateral spondylolisthesis at L5 with 
chronic back strain.


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 until 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a 
November 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Houston, Texas 
which assigned a 10 percent disability rating for a low back 
disability.  In June 1999 a 20 percent disability rating was 
assigned, effective August 27, 1991. 
FINDING OF FACT

The competent evidence of record shows that the veteran 
suffers from no more than moderate back impairment, without 
evidence of severe, recurring attacks or a pronounced 
condition with persistent symptoms. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for bilateral spondylolisthesis at L5 with chronic back 
strain have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5293 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an evaluation in excess 
of 20 percent for his service-connected back disability.  In 
the interest of clarity, the Board will begin by discussing 
the relevant law and VA regulations.  The factual background 
of this case will then be reviewed, followed by an analysis 
of the veteran's claim.

Relevant law and VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) ("the Court") held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability, such as in this case, was 
not limited to that reflecting the then current severity of 
the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999). 

Pursuant to 38 C.F.R. § 4.20 (1999), where, as here, an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.

38 C.F.R. § 4.71a, Diagnostic Code 5293, provides for a 20 
percent rating for intervertebral disc syndrome which is 
moderate with recurring attacks.  A 40 percent rating is 
warranted when the intervertebral disc syndrome is severely 
disabling with recurring attacks and intermittent relief.  
The highest rating assignable under this code is 60 percent 
which requires a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral strain, 
provides for a 20 percent rating for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, and a 40 percent rating for severe strain, 
to include limitation of forward bending in the standing 
position, loss of lateral motion, and narrowing or 
irregularity of joint space.  

Under Diagnostic Code 5292, limitation of lumbar spine motion 
will be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Words  such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated by the Board in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5292, pertains to 
limitation of motion.  However, a precedent opinion of the 
General Counsel of the Secretary of VA, VAOPGCPREC 36-97 
(December 12, 1997), held that Diagnostic Code 5293 involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.

38 C.F.R. § 4.71a Diagnostic Codes 5003 and 5010 apply to 
degenerative traumatic arthritis and provide that such 
diseases are evaluated based on limitation of motion of the 
affected part.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping, as the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, supra, 6 Vet. App. at 262. 


Factual background

Service medical records show that the veteran was evaluated 
for complaints of back pain.  Examiners provided various 
diagnoses to include back pain, probable strain; low back 
strain; and spondylolisthesis at L5.  

The veteran filed his initial application for VA compensation 
in August 1991.  He underwent a VA orthopedic examination in 
November 1991, which noted his medical history.  The veteran 
reportedly engaged in heavy lifting for a long period of time 
during military service, and gradually developed low back 
pain, without leg radiation.  The veteran indicated that his 
back problem resolved after physiotherapy, but that he 
subsequently experienced back pain for several days about 
once each year.  He reportedly treated himself with 
exercises.  Upon physical examination, the VA examiner noted 
that the veteran had no pain on percussion of the lumbosacral 
spine, but some pain on pressure over the sacroiliac joints 
bilaterally.  There was no evidence of atrophy and reflexes 
were found to be normal up to 3+ bilaterally.  Tiptoe and 
heel-walking were found to be normal.  Range of motion of the 
lumbosacral spine was noted to be within normal limits, take 
or leave a degree or two at the most, with minimal discomfort 
in the lumbosacral area on extension.  
X-rays revealed that the joint space between L-5 and S-1 was 
fairly well-preserved and slightly narrowed compared to those 
at the upper levels.  The VA examiner provided diagnoses of 
status post chronic back strain, and first degree lumbosacral 
spondylolisthesis.  

In October 1994, the Board granted service connection for 
spondylolisthesis.  In November 1994, the RO implemented the 
Board's decision, assigning a 10 percent disability rating 
for spondylosis with spondylolisthesis L-5/low back strain.  
In a February 1995 Notice of Disagreement, the veteran 
contended that the pain in his back was worsening and that a 
disability rating of 10 percent did not provide adequate 
compensation.  

In November 1995, the veteran underwent a VA orthopedic 
examination.  He reported that over the last four years, in 
particular the last two, the back pain had become almost 
constant and had increased in severity.  He indicated that he 
had an occasional left leg pain radiating down the back of 
the left leg when his pain was particularly bad.  He denied 
numbness and tingling, and experienced only an occasional 
electrical feeling when his pain was particularly severe.  
Upon examination, the veteran's spine appeared normal to 
visual inspection.  He was noted to walk easily on his heels 
and toes, without weakness.  Range of motion was noted to be 
normal, as the veteran could touch his toes fairly easily, 
but he had a stretching sensation in his low back.  Flexion 
was found to be 95 degrees; extension was 25 degrees; 
bilateral bending was 30 degrees each; and rotation was 30 
degrees to each side.  Straight leg raising was found to be 
negative to 90 degrees in both the sitting and lying 
positions, except that at about 90 degrees, the veteran 
complained of low back pain and a stretching sensation in his 
low back.  X-rays revealed L5 spondylolysis with L5-S1 Grade 
I spondylolisthesis and mild associated degenerative disk 
disease at this level.  The VA examiner provided a diagnosis 
of 
spondylolysis/spondylolisthesis by history.

In April 1998, a VA spine examination was conducted.  The 
veteran reported that he had intermittent episodes of low 
back pain, which occurred in the early morning; during 
periods of inactivity; and after periods of strenuous 
activity; such as bending, stooping, lifting, or twisting.  
The veteran indicated that he experienced significant low 
back pain after sitting or riding in a vehicle for over two 
hours.  He stated that he had unlimited walking ability, 
which tended to make his back feel better, and could do a 
little running.  The veteran denied any radiating pain, 
tingling, or numbness in his extremities.  The veteran 
reported that during a one month period, he may experience 
difficulty sleeping for about seven days due to back 
discomfort.  He reportedly worked full-time, and had not lost 
any time from work over the past year due to his back 
disability.  The veteran indicated that he spent a lot of 
time walking and bending over in a stooped position.  He 
reportedly did back flexion and stretching exercises about 
four times per week.

Upon examination, the VA examiner noted that the veteran 
walked with a normal gait and had normal spine alignment in 
the standing position.  The veteran demonstrated no back 
spasm, and only mild tenderness to palpation over the lowest 
lumbar sections and iliolumbar regions.  The veteran was able 
to forward flex to bring his fingertips to his toes and 
experienced some pain in the low back region toward the 
terminal phases of this movement.  Extension was noted to be 
0-10 degrees; right and left lateral bend was noted to be 
from 0-40 degrees; and right and left lateral rotation was 
noted to be from 0-45 degrees, without significant 
discomfort.  While sitting, the veteran could fully extend 
his knees, and in the supine position, he could straight leg 
raise to 80 degrees bilaterally, without discomfort.  Gross 
muscle testing of the lower extremities was evaluated as 
normal, and the veteran was found to walk on his tiptoes and 
heels without difficulty.  Reflex testing at the knee and 
ankle jerks was graded as 2+ bilaterally and found to be 
symmetric.  X-rays of the lumbosacral spine reportedly 
revealed Grade I spondylolisthesis of L-5 of the sacrum, with 
some mild degenerative changes at the L4-5, L5-S1 
articulations.  The VA examiner provided a diagnosis of 
spondylolisthesis, L-5 on S-1, Grade I, lytic type.  

In a June 1999 rating decision, the RO increased the 
veteran's disability rating from 10 percent to 20 percent, 
effective as of August 27, 1991.

Analysis

Initial matters-well groundedness of claim/duty to 
assist/standard of proof

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided several VA examinations, and there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, supra, 1 Vet. App. at 54. 

Application of VA Schedule for Rating Disabilities

Diagnostic Code 5293

The veteran is currently rated as 20 percent disabled for his 
service-connected back disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  He contends on appeal that he 
should be compensated at a higher level due to the severity 
of his disability.  

The veteran has been diagnosed with spondylolysis and 
spondylolisthesis.  Since such disabilities are not 
specifically listed in the Diagnostic Code, the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome, were used by analogy by the RO.  
See 38 C.F.R. § 4.20 (1999).  

The RO has assigned a 20 percent disability rating under 
Diagnostic Code 5293.  For a higher disability rating under 
this code, the veteran must demonstrate that he suffers from 
severe, recurrent attacks, with intermittent relief, or from 
a pronounced condition with persistent symptoms.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The Board has carefully reviewed the evidence of record, 
which has been reported in detail above.  VA examinations 
consistently have shown "mild" symptoms, but not severe 
impairment or persistent symptoms as required for a higher 
disability rating under Diagnostic Code 5293 have not been 
demonstrated.  Specifically, there is neither evidence of 
sciatic neuropathy with demonstrable pain nor of a 
neurological disorder.  Additionally, the veteran denies 
numbness and tingling, and demonstrates no muscle spasm.  
Reflex at the knee and ankle jerks were found to be 
symmetric.  

Moreover, and most significantly, during his most recent VA 
examination in April 1998, the examiner observed that the 
veteran walked with a normal gait, demonstrated no back 
spasm, and had only mild tenderness to palpation over the 
lowest lumbar sections and iliolumbar regions.  The veteran 
was found to extend with either no discomfort or without 
significant discomfort.  Notably, the veteran, himself, 
indicated that the episodes of low back pain were 
intermittent and were limited to the early morning, periods 
of inactivity, or periods of strenuous activity.  The record 
demonstrates that the veteran remains active with frequent 
walking, some running, and back flexing and stretching 
exercises approximately four times per week.  The veteran 
acknowledges that he finds intermittent relief from back pain 
during the frequent periods when he walks.  

Although the veteran reportedly experiences difficulty 
sleeping for about seven days out of a month due to back 
discomfort, there is no indication that he experiences 
severe, recurring attacks in his back, or that he suffers 
from persistent symptoms.  Additionally, in April 1998, the 
veteran stated that he had not lost any time from work over 
the past year due to his back disability.  This statement 
appears to confirm that the veteran does not suffer from a 
severe or persistent condition.  

Similarly, the November 1991 and November 1995 VA 
examinations demonstrate that the veteran's spine appeared 
normal to visual inspection, and that range of motion, tiptoe 
and heel-walking were normal.  Although the veteran stated in 
November 1995 that his back pain had become almost constant 
and had increased in severity, the veteran complained of low 
back pain during straight leg raising only at about 90 
degrees. 

Therefore, the Board concludes that the preponderance of the 
evidence is against a higher rating of 40 percent or 60 
percent under Diagnostic Code 5293.  In essence, the 
objective medical evidence discussed above does not reveal 
that the veteran's back disability is manifested by severe, 
recurrent attacks, with intermittent relief, or by a 
pronounced condition with persistent symptoms.  The Board has 
been unable to identify any specific medical evidence which 
is consistent with symptoms warranting a higher disability 
rating.

DeLuca considerations

Where a diagnostic code is predicated on loss of motion,  VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding more or 
less movement than normal, weakness, excess fatigability, 
incoordination, pain on movement of a joint, swelling, 
deformity or atrophy.  See DeLuca, supra, 8 Vet. App. at 204-
207. 

The veteran indicates that he not only has unlimited walking 
ability, but that he runs.  Significantly, when the veteran 
walks, he reportedly relieves pain.  There is neither 
evidence of atrophy nor of incoordination.  Notably, the 
veteran has normal range of motion and can extend with either 
no discomfort or without significant discomfort.  
Additionally, the medical evidence shows that the veteran can 
walk easily on his heels and toes, without weakness.  In this 
case, the veteran has not demonstrated any additional 
significant functional loss to warrant an increased 
evaluation based on 38 C.F.R. §§ 4.40 and 4.45. 

Applicability of other Diagnostic Codes

Since a higher disability rating is not warranted under 
Diagnostic Code 5293, the Board has explored the possibility 
of applying a different Diagnostic Code to the veteran's 
disability.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
The Board must therefore consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The Board will first consider the potential application of 
Diagnostic Code 5295, lumbosacral strain, since the veteran 
was diagnosed with back strain.  The medical evidence of 
record does not reveal muscle spasm on extreme forward 
bending or loss of lateral spine motion in the standing 
position, which are symptoms of a 20 percent disability 
rating.  In fact, the veteran demonstrated no muscle spasm, 
and was found to touch his toes fairly easily.  Accordingly, 
the veteran does not demonstrate the symptomatology to 
warrant even a 20 percent rating under Diagnostic Code 5295.  
He also fails to demonstrate symptoms that characterize a 40 
percent disability rating under Diagnostic Code 5295 for 
severe lumbosacral strain, to include marked limitation of 
forward bending in the standing position, or irregularity of 
joint space.  Rather, the veteran's joint spaces were found 
to be fairly well-preserved.  Therefore, the Board concludes 
that Diagnostic Code 5295 would not provide the veteran with 
a higher disability rating.  

The Board has also considered whether a disability rating may 
be appropriately assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, which pertains to limitation of motion.  While the 
medical evidence of record does refer to slight limitation of 
motion in November 1991, no physician has noted moderate or 
severe limitation as would be required in order to receive an 
evaluation in excess of 10 percent under Diagnostic Code 
5292, and there is no other evidence to that effect.

Finally, the Board will consider 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, pertinent to arthritis, because x-rays 
have revealed mild degenerative joint disease.  However,  
since the veteran is already evaluated as 20 percent disabled 
under Diagnostic Code 5293 a separate rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 is not warranted.

In summary, the Board concludes that the veteran is most 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  After reviewing the evidence of record, and for the 
reasons and bases discussed in detail above, the Board finds 
that the preponderance of the evidence is against assignment 
of a rating in excess of 20 percent for the veteran's 
service-connected back disability.  The benefit sought on 
appeal is, therefore, denied. 

Additional matter

As discussed above, in Fenderson v. West, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability, was not limited to that 
reflecting the then current severity of the disorder.  In 
this case, the RO has assigned a 20 percent disability rating 
for the veteran's service-connected back disability to the 
initial date of claim, August 27, 1991.  The Board has 
reviewed and discussed the evidence above.  There is no 
indication that the severity of the service-connected back 
disability exceeded the 20 percent level at any time since 
the initial claim.  Accordingly, in this case staged ratings 
are not appropriate.




CONTINUED ON NEXT PAGE


ORDER

Entitlement to a rating in excess of 20 percent for a back 
disability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Pursuant to VAOPGCPREC 36-97 (December 12, 1997), Diagnostic Code 5293 involves loss of range of 
motion.  The Board is bound by this opinion.  38 U.S.C.A. § 7104(c) (West 1991).  

